HASTIE, Judge.
Since the taking of this appeal from an order denying a preliminary injunction, this court has held that section 211(d)(2) of the Economic Stabilization Act of 1970, as amended, 12 U.S.C. § 1904, which defines our appellate jurisdiction, does not permit an appeal of right to this court from an order granting or denying a preliminary injunction. Exxon Corporation v. Federal Energy Administration, 516 F.2d 1397 (Em.App.) decided April 21, 1975, rehearing en banc denied, June 6, 1975. That decision is controlling here.
This appeal is dismissed for lack of jurisdiction in this court.